Citation Nr: 1415359	
Decision Date: 04/08/14    Archive Date: 04/15/14

DOCKET NO.  11-27 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disability to include an adjustment disorder with anxiety and depression.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

VanValkenburg, A., Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1973 to June 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from the December 2010 decision by the Cleveland, Ohio, Regional Office (RO) of the United States Department of Veteran Affairs (VA).  The Board has recharacterized the Veteran's claim as reflected on the title page to better reflect his contentions. 

The Veteran testified at a Board hearing in front of the undersigned Veteran's Law Judge (VLJ) in April 2012.  A transcript of the hearing is associated with the claims file.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS system to ensure complete review of the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board finds the issue of entitlement to service connection for hearing loss, tinnitus, and an acquired psychiatric disability to include an adjustment disorder with anxiety and depression must be remanded for further evidentiary development.  

VA must attempt to obtain all records associated with the claim for Social Security Administration (SSA) disability benefits.  The record shows the Veteran was in receipt of Social Security Disability with the onset date indicated as May 1991 and a date of suspension or termination of April 1996.  VA's duty to assist includes obtaining relevant Federal records, to include those considered in adjudication a claim for SSA benefits if they are potentially relevant to a claim for VA compensation benefits.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).

With regard to the issue of an acquired psychiatric disability, the Board finds a new VA examination and opinion are needed.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The Veteran was afforded a VA psychiatric examination in November 2010.  The VA examiner provided a negative nexus opinion regarding the Veteran's current diagnosis of an adjustment disorder with mixed anxiety and depression.  The VA examiner noted the Veteran's current condition was related to being unable to find work and having pain/disability related to a back injury.  The VA examiner addressed the Veteran's in-service diagnosis of a passive aggressive personality disorder but did not address the significance, if any, of the assessment of "situational reaction" in an April 1974 clinical service treatment record.  

During the 2012 Board hearing, the Veteran stressed that he had not had psychiatric problems until service in 1974 when he attempted suicide.  The Veteran reported the attempted suicide/onset of his mental condition was precipitated after having family trouble and being denied the ability to go home to remedy the situation.  While this is consistent with notations contained both in his service treatment records and the report of the November 2010 VA examination, the Veteran also emphasized that he continued to experience emotional problems and to receive treatment ever since his separation from service.  Given the Veteran's testimony regarding the continuation of his symptoms since his in-service suicide attempt, the Board finds that another VA examination is necessary to clarify whether any current disorder is related to service.

Accordingly, the case is REMANDED for the following action:

1.  Request relevant SSA records and associate them with the claims folder.  If no SSA records can be found, or if they do not exist, request specific confirmation of that fact and make a formal finding of such unavailability

2.  After completion of the development above, schedule the Veteran to undergo a VA examination by an appropriate examiner to determine the nature and etiology of any current acquired psychiatric disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner.  

Following the review of the claims file and examination, the examiner should: 

a.  As to any psychiatric disability found on examination, provide an opinion as to whether it is at least as likely as not (i.e. a 50 percent or greater probability) that such disability was caused by or is otherwise etiologically related to active duty service.

b.  If a personality disorder is found, provide an opinion as to whether such disorder was subject to any superimposed disease or injury in service.

Discuss the significance of the Veteran's suicide attempt in service.  

The examiner must reconcile any opinion with all other clinical evidence of record to include the November 2010 VA examination.  A complete rationale must be provided for any opinion expressed.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  After completing the above development, ensuring that the examination report is adequate and conducting any other development that is necessary based on the above actions, readjudicate the issue of entitlement to service connection for a hearing loss, tinnitus, and an acquired psychiatric disorder to include an adjustment disorder with anxiety and depression.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


